325 F.2d 91
ECTOR WATER CO., Appellant,v.Kyle L. EASLEY, Appellee.
No. 20510.
United States Court of Appeals Fifth Circuit.
December 6, 1963.

O. A. Fountain, Fleming A. Waters, Dallas, Tex., for appellant.
Lloyd Scurlock and Rawlings, Sayers, Scurlock & Eidson, Fort Worth, Tex., for appellee.
Before BROWN, WISDOM and BELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment awarding overtime compensation under the Fair Labor Standards Act of 1938, 52 Stat. 1060, as amended 29 U.S.C.A. §§ 201-219. The Employer is a water supply company which furnishes water for industrial use to companies engaged in the production of goods for commerce. The successful Employee was a pump mechanic whose duties included handling of telephone calls, special requests, emergencies, and the like during "off-duty" times. The jury verdict upon which the judgment appealed from is based is amply supported by the evidence. This applies equally to the issue of required availability during times after completion of the Employee's regular tour of duty and also to the total overtime implied by the dollar and cent verdict. We have carefully considered the other specifications of error and find all to be without merit. In the circumstances of this case and also the appeal, the attorney's fee allowed by the trial court is reasonably adequate compensation so no additional sum need be awarded for services on the appeal.


2
Affirmed.